Citation Nr: 0509823	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  97-33 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1958 to 
June 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended to provide that negligence or similar 
instance of fault by VA would generally have to be shown for 
a claimant to obtain compensation under the statute.  This 
amendment does not apply to claims filed prior to the 
effective date.  Pub. L. No. 104-204, § 422(a)-(c) (1996); 
VAOPGCPREC 40-97.  As the appellant's § 1151 claim was 
received on November 7, 1997, the amended statute must be 
applied.  Id.

In a Board action dated in October 2003, this case was 
remanded for, among other things, the RO to consider new 
evidence sought by the Board.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(unless waived by the appellant, new evidence must be 
considered by the agency of original jurisdiction).  The new 
included a medical examination, which was requested in May 
and June 2002.  As a part of that development, the veteran 
was also to be apprised of the  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which changed the 
standard for processing veterans' claims.  


FINDING OF FACT

The veteran does not have a right knee disability that was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 
U.S.C.A. § 1151 for a right knee disability have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 
3.102 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran is presently service connected for residuals of a 
fractured right distal tibia, which occurred in a fall while 
in military service.  In a claim filed in November 1997, the 
veteran averred that the improper fitting of a leg brace at 
the VA Medical Center (VAMC) Columbia, Missouri led to his 
current right knee disability.  The veteran claims that the 
type of brace (a "calf lacer" brace) used to take weight 
off of his service-connected right ankle, transferred the 
weight-bearing to the right knee.  As a result, the veteran 
claims, this has caused him to "have problems" with his 
right knee.  (Although the veteran's arguments suggest a 
claim of service connection for right knee disability, such a 
claim has not been developed for review by the Board.  It was 
referred to the RO for additional action when an appeal was 
before the Board in May 2002.)

A VA treatment note dated in August 1993 shows that the 
veteran complained of pain in the right knee.  A consult note 
dated in May 1994 noted that the veteran had done well with 
an ankle brace, and had developed progressive right knee 
pain.  The note concluded that the veteran would receive a 
"calf lacer" leg brace, which was fitted thereafter.  

The record shows that the veteran visited the VAMC in San 
Antonio, Texas in November 1994, complaining that there was 
something wrong with his brace.  He complained of knee pain 
and difficulty walking since his new brace had been fitted 
some four months previously.  The treating physician found 
medial tenderness, but no edema.  X-rays were taken, which 
found no gross abnormalities.  The diagnostic impression was 
chronic knee pain, for which medication was prescribed.  
Subsequent treatment notes from VAMC San Antonio discuss 
primarily the veteran's right ankle disability, and note the 
wearing of a double upright brace.  No mention is made of any 
relationship between the veteran's right knee complaints and 
his brace.

At a VA examination conducted in July 1997 at the VAMC in 
Poplar Bluff, Missouri, the examiner noted that the veteran 
had a pronounced limp from the right side to the left, with 
reduced weight bearing noted on the right side.  X-rays of 
the right knee were negative.  The examiner's diagnosis for 
the right knee was medial aspect soft tissue swelling, 
bursitis, and chronic pain.

In testimony before a hearing officer at the St. Louis, 
Missouri RO in January 2000, the veteran averred that during 
his November 1994 appointment at VAMC San Antonio he was told 
by personnel there that they did not understand why that type 
of brace had been fitted.  He testified that the leather calf 
lacer was removed that day at the VAMC San Antonio 
prosthetics department, and that, after his return to 
Missouri, a new leg brace was fitted.

As noted above, this issue was remanded in October 2003 so 
that additional medical opinion evidence could be obtained 
and considered by the RO.  The instructions given to the 
examiner by the Board included a request for opinion as to 
whether the May 1994 brace was worn for an inordinate length 
of time, and whether such brace was improperly fitted.

The examination was conducted at the VAMC in St. Louis, 
Missouri in June 2004.  The examiner noted that the veteran's 
file had been reviewed, including records dating from 1994 
through the present.  He recited the veteran's history as 
recorded in the file and as related to him by the veteran.  
The examiner noted that a tomogram of the veteran's right 
knee in 1995 had found no evidence of an osteochondral 
fracture.  There was no comment made in either the tomogram 
report or in routine x-ray reports of arthritis or joint 
space narrowing, or angular deformity.  

The examiner noted that an orthopedic report of May 1998 
indicated that the veteran was seen for chronic pain, right 
knee degenerative joint disease, and right ankle disability.  
By that time, the veteran was using an "unloader" brace for 
the right knee and an ankle foot orthosis for the right 
ankle, which, it was stated, "AFO for right ankle, which has 
nearly solved pain of right ankle per patient report."  At 
that time the veteran could walk half a block to one block 
with the use of a cane.  A September 1990 treatment note was 
recalled, which stated that the veteran thought that his pain 
was related to his brace.  

The examiner also noted that the veteran's record indicated 
that he had fallen and injured his right knee in October 1998 
on getting out of bed without his leg brace.  A January 1999 
CT scan was negative for any fracture.  The examiner also 
referenced an April 1999 treatment note which indicated that 
the veteran was having right knee and ankle pain.  He was 
using a brace, which was a hybrid combining an ankle foot 
orthosis for the ankle, and a derotation brace for the right 
knee.  He was using a TENS unit for pain control.  

The veteran reported to the examiner that the knee brace 
initially made his knee worse.  He averred that he now had 
constant pain in his right leg, and that his knee tended to 
stay swollen most of the time.  He had no complaints of 
locking in the right knee, but did complain that the knee 
cracked and popped.  He complained that weather changes 
precipitated increased pain in the right leg.  The veteran 
reported that he generally used a brace on both knee and 
ankle all the time, as well as a walker.  He stated that 
after 40 steps he must stop and rest.  He reported he 
experienced constant pain in his right knee, and that it 
interfered with his sleep.  

The examiner noted that the veteran had an ongoing, non-
service-connected medical issue regarding his back, which 
also caused pain.  The examiner noted that it was not clear 
from the veteran's history, nor could the examiner determine 
on examination, whether it was the veteran's right knee or 
his back which was causing his debilitation.  

On examination, the examiner found the veteran was wearing a 
TENS unit, which was applied to the medial and lateral aspect 
of the right knee.  The veteran was able to stand with full 
weight bearing with normal alignment of both knees.  With the 
wheeled walker, the veteran demonstrated an antalgic gait on 
the right side.  Squatting was not attempted.  Range of 
motion of the knees was measured with a goniometer.  The 
right knee lacked 10 degrees of extension, with 80 degrees of 
flexion with pain throughout the range of motion.  There was 
no crepitus noted on range of motion.  There were no surgical 
scars noted on the right knee.  

There was an increased circumference of the right knee, which 
was attributed to soft tissue thickening rather than any 
joint effusion.  There was medial joint line tenderness of 
the right knee.  Patellar alignment was normal with a normal 
Q angle and negative apprehension and no subluxation.  
Ligament testing indicated negative Lachman test, no varus or 
valgus laxity, and negative anterior and posterior drawer 
signs.  Strength of the right quadriceps and hamstring were 
assessed at 2/5.  X-rays of both knees and the right tibia 
were normal.  The examiner noted that any previous fracture 
which may have been present in the right tibia was obviously 
well healed, with normal anatomic structure of the tibia.  
Diagnosis was history of fracture of right ankle and tibia.

The examiner addressed the specific questions posed by the 
Board.  Based on his review of the veteran's medical records, 
the examiner found that if the leg brace in question had 
indeed aggravated the veteran's knee symptoms, there was no 
evidence that any aggravation was permanent.  The examiner 
noted that, in fact, treatment notes indicate that the 
veteran's ankle foot orthosis helped his ankle, and that a 
derotation brace of the knee did seem to help more recently.  
On this question, the examiner opined that it was not likely 
that the usage of a brace in 1994 caused or made permanently 
worse a right knee disorder.  The examiner also noted that 
the veteran claimed that he had been having right knee pain 
since he was in the military.

II.  Analysis

Effective from October 1, 1997, 38 U.S.C.A. § 1151 provides 
in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and?

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was? 

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or 

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West 2002).

Applying the law to evidence of record, the Board finds there 
is no medical evidence showing that the veteran's right knee 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or by an event not reasonably 
foreseeable.  In addition to the opinion of the June 2004 VA 
examiner, the Board notes that there is no mention in any of 
the veteran's copious medical records of any connection 
between the wearing of any brace and the veteran's knee 
disability.  The evidence shows that the veteran's knee pain 
began before the brace in question was fitted in 1994.  A 
treatment note dated in August 1993 shows that the veteran 
presented complaining of knee pain, especially when walking 
on an incline.  Indeed, the veteran has told health care 
providers that his knee has troubled him since he was in 
military service.  

While the veteran avers that he was led by VAMC San Antonio 
to believe that an incorrect brace had been fitted, the 
treatment records from VAMC San Antonio do not reflect this.  
Further, as the June 2004 VA examiner noted, even if the 1994 
brace caused difficulties, there is no evidence of any 
permanent aggravation of the veteran's knee disability.  In 
other words, the knee brace did not cause additional 
permanent disability or permanently make worse any pre-
existing disability.

The only evidence of record supportive of the veteran's claim 
that his current knee disability is related to an incorrect 
fitting of a leg brace consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
knee disability and the discomfort experienced in wearing the 
brace in question for four months, he is not competent to 
provide medical opinion as to the effect the wearing of that 
brace had on the long-term well-being of his knee.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  As noted above, the medical opinion evidence 
is uncontradicted in this case; it does not favor the 
veteran's claim.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits, and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds that the 
preponderance of the evidence is against the claim.  

III.  Veterans Claims Assistance Act of 2000

As noted above, on November 9, 2000, during the pendency of 
this claim, the VCAA was signed into law, changing the 
standard for processing veterans' claims.  In adjudicating 
this issue, the Board has considered the provisions of the 
VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Beginning well before the enactment and implementation of the 
VCAA, the Board notified the veteran of the requirement that, 
in order to prevail under 38 U.S.C.A. § 1151, the evidence 
must show that fault on the part of VA, or an event not 
reasonably foreseeable, proximately caused his additional 
disability.  This information was provided in a Statement of 
the Case (SOC) dated in December 1998, and in supplemental 
statements of the case (SSOCs) dated in April 1999, June 
2001, and October 2001.

The Board notes that the veteran was specifically apprised of 
VA's duties under the VCAA to both notify and assist in 
correspondence dated in April 2004, as a part of the 
additional development ordered by the Board.  

Specifically regarding VA's duty to notify, the April 2004 
notification to the veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  (Although this letter was clearly sent 
after the November 1998 rating decision appealed by the 
veteran, the Board's remand had made it clear what sort of 
evidence was yet required to demonstrate entitlement under 
§ 1151.  In particular, the Board sought more medical 
evidence to show that the veteran met the criteria, and the 
veteran was informed of the need to obtain such evidence.  
Additionally, the April 2004 letter made clear to the veteran 
what was required of him to substantiate his claim and he was 
given opportunity to present additional evidence.  
Consequently, the Board does not find that the late notice 
under the VCAA represented an error that requires remand to 
the RO.  Nothing about the evidence or the veteran's response 
to RO notifications suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)  Additionally, the RO informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided a SOC and three 
SSOCs reporting the results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's SMRs.  The RO obtained 
and incorporated into the record VA treatment records from 
the several VA treatment facilities where the veteran has 
been treated.  The veteran was afforded a hearing at the RO, 
and the VA examination discussed above.  Given the standard 
of the regulation, the Board finds that VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


